DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of 9, filed March 7, 2022 with respect to the prior art of Chen et al (US 2009/0264049) fails to teach an intake head including inlets that face upward and further fails to teach an ejector wherein the bottom end of said ejector is vertically connected to an inlet of an intake head as recited in claim 14 have been fully considered and are persuasive.  Furthermore, the prior art of Chen et al in combination with the prior art of Sone (US 2011/0159782) fails to teach a pad cooling nozzle wherein an output of the pad cooling nozzle is directed downstream in a rotation direction, see applicants’ arguments on page 7 of 9 of the remarks. Lastly, the prior art of Chen et al in combination with the prior art of Togowa (US 6,042,455) fails to teach a shielding mechanism including an opening portion on a side wall that allows a user access to the substrate as recited in claims 23 and 24 and argued on page 8 of 9 of the remarks The previous prior art rejections of have been withdrawn. 
The examiner notes applicant’s acknowledgment  the claim interpretation of the following terms under 35 USC 112(f) as recited in the previous action:

Substrate holding portion is interpreted as a top ring 31A-31D in the original specification [0054] – [0057]
Cleaning portion is interpreted as element 4 and includes a first washing room 190, second washing room 192 see [0062] in the original specification
Transport mechanism is interpreted as linear transporter 6 see [0058] in the original specification

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Gallo on June 14, 2022.
The application has been amended as follows: 
Claim 20 line 3	delete “whose” 	insert –comprises a—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest an intake head including inlets that face upward and further fails to teach an ejector wherein the bottom end of said ejector is vertically connected to an inlet of an intake head as recited in claim 14 of the present invention.  Likewise, the prior art of record fails to teach or fairly suggest fails to teach a pad cooling nozzle wherein an output of the pad cooling nozzle is directed downstream in a rotation direction, as recited in claim 19 of the present invention. Lastly, the prior art of record fails to teach or fairly suggest a shielding mechanism including an opening portion on a side wall that allows a user access to the substrate as recited in claim 23 of the present invention 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 14-24 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al (US 20110081832) teaches a polishing device with a cooling structure to cool the polishing pad,  a partition wall 16, and a shielding mechanism 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716